DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and specification, in the submission dated 7/22/20, are acknowledged and accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 6/14/19. It is noted, however, that applicant has not filed a certified copy of the IN 201911023585 application as required by 37 CFR 1.55.
Drawings
The drawings were received on 6/25/20.  These drawings are acknowledged.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “DC beam, reference beam an object beam and an unexpanded beam upon a holographic recording plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the HOE is used to produce the holographic image of an object.
Claims 2-6, 8-14 are dependent on claim 1 and inherit at least the same deficiencies as claim 1.
Regarding claim 2, the phrase "optimally" renders the claim indefinite because it is unclear what is considered to be optimal.  See MPEP § 2173.05.
Claims 4-6, 9, 11-13 are dependent on claim 2 and inherit at least the same deficiencies as claim 2.
Regarding claims 7, 8, the phrases "suitably” and “suitable" render the claim indefinite because it is unclear what is considered to be suitable.  See MPEP § 2173.05.
Claim 7 recites the limitation "the reference beam and the object beam" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 13 and 15 recite the abbreviations “CCD,” “CMOS” and “DC” without first setting forth what the abbreviations stand for.
Regarding claim 15, the limitation “a DC beam” is problematic.  It is unclear if there are four light beams: DC, reference, object and unexpanded or if the beams are DC beams.  Further it is unclear if the DC beam is considered to be a charged particle beam, as is generally consistent with the common term definition, since the specification lacks disclosure regarding charged particles.  Accordingly, the limitation “to create a DC beam, reference beam an object beam and an unexpanded beam” will be interpreted as “to create a reference beam, an object beam and an unexpanded beam”.  
Regarding claim 15, the phrase "optimally" renders the claim indefinite because it is unclear what is considered to be optimal.  See MPEP § 2173.05.
Claim Objections
Claim 6 is objected to because of the following informalities:  “and” in line 3 appears to be a typographical error for “an”.  Appropriate correction is required
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2016/0313559)
Consider claim 7, Yamada discloses (e.g. figure 4) a method for producing a holographic image wherein high contrast of interference fringes is achieved by matching intensities of the reference beam and the object beam through suitably mounted neutral density filter of variable transmission densities (see figure 4, ND filters 40 are apodization filters and an optical density higher in the center than the optical density at the periphery) [0078].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharnoff et al. (US 5,216,527) in view of Yamada (US 2016/0313559).
Consider claim 15, Sharnoff et al. disclose (e.g. figure 1) a  Holographic Optical Element for controlling directions and divergences of light beams to impart system compactness comprising: 
at least one holographic recording plate (20, holographic recording medium); 
a thin laser beam (1, laser) that, during operation, is divided into at least three beams (beam is divided into three sub-beams 7, 10 and 16); 
at least three lenses for giving required divergence to the beams incident from specific angles on the said plate (diverging lenses 17, 24, 29); 
at least two mirrors (22, 27, mirrors) for steering the beams into desired directions; 
and at least two beam splitters (5, 8, beamsplitters), for splitting the beams in desired ratios; 
wherein a holographic image of desired characteristics is produced in compact and vibration resistant manner by optimally steering, expanding, reducing, splitting and passing the light beams to create a reference beam an object beam upon a holographic recording plate (see figure 1, reference and object beams are incident upon the holographic recording medium 20) [col. 7, line 22 to col. 8, line 20]. 
However, Sharnoff does not explicitly disclose at least three spatial filters for expanding the beams beam and an unexpanded beam.  Sharnoff and Yamada are related as hologram recording apparatuses.  Yamada discloses (e.g. figure 4) spatial filters for expanding the beam and an unexpanded beam (see figure 4, ND filters 40 are apodization filters and an optical density higher in the center than the optical density at the periphery.  Further, the beam is not further expanded after passing through the ND filters) [0078].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sharnoff, to utilize spatial filters as taught by Yamada, in order to have a uniform beam intensity.
However, Yamada does not explicitly disclose a third spatial filter.  Although Yamada does not disclose a third spatial filter, it is considered to be within ordinary skill and experimentation to utilize a spatial filter for every beam.  Since Sharnoff discloses three beams, it would have been obvious to a person of ordinary skill in the art to utilize three spatial filters using ordinary skill and experimentation.  Note that the Court has held that mere duplication of parts has not patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Sharnoff, to utilize spatial filters on each beam, in order to have a uniform beam intensity for all system beams.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6, 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 6,850,346) discloses a method of recording a hologram with a system comprising a laser beam split into at least three beams.  Mirrors for directing the beam and at least two beamsplitters for splitting the beam and directing the beams upon a holographic recording plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872